Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 08/15/2019 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dingman et al. [US 9430114 B1, November 3, 2011].

a computer implemented method for applying a group cardinality constraint to a set of two or more input fields, the method comprising:
receiving a schema element corresponding to a set of two or more input elements (col. 8, lines 51-55, transformation engine, which is coupled to the read spoke for receiving the data from the data source, coupled to the target spoke for storing the transformed data in the data target, and coupled to the package builder for receiving the deployment package);
wherein the schema element comprises at least a data structure definition and a group construct of the schema element (col. 25, lines 2-11, a group in the visual schema language acts as a container for other types of schema elements. The grouping node defines how given members of the group relate to siblings in the same group. There are generally four types of groups. These are sequence, choice, inherited and all. The contents of a group are constrained by the context in which the group is defined);
processing the group construct to identify a data entry limitation [e.g. minimum or maximum cardinality] corresponding to the set of two or more input elements [e.g. field] (col. 25, lines 38-49, the All group node is used to group schema elements where the order of each of the elements does not matter. The All group node would be most commonly used in data formats which use tag-value pairs to represent the data, such as XML or JSON. There must be a way to distinguish one type of element from another in order to determine the element types when the order can vary. The fields in the Simple Record shown in FIG. 7 (Field1, Field2, Field3) can appear in 
assigning a group cardinality constraint indicator [e.g. Fig. 4- Fig. 7] to the identified data entry limitation (col. 20, lines 60-64, the schema mapping language will be described in the form of a visual representation, specifically, one which uses symbols or icons (see, Table 1, col. 21) to represent the elements used to define a schema); 
generating a set of two or more input fields corresponding to the set of input elements, wherein each input field is annotated with the assigned group cardinality constraint indicator (col. 25, lines 19-25, a Choice group node is used to describe sets of mutually exclusive schema elements. Generally, these ele3ments will be complex structures. For example, as shown in FIG. 5, choice could be used to describe one of a number of different shipping methods for orders in an order system. The type references in a choice group must not have a minimum or maximum cardinality greater than 1); and
presenting the generated set of two or more input fields on a user interface (col. 9, lines 39-45, FIGS. 21A-21D are screen shots illustrating an exemplary embodiment of a graphical user interface for a graphical mapping tool (referred to herein as a graphical mapping interface) comprising a source schema region, a mapping region, a target schema region, an expression region and a console panel, wherein the console panel comprises a Map pane, a Source pane, a Target pane and a Link pane).

With respect to dependent claim 2, Dingman further teaches assigning a group indicator to the identified data entry limitation (col. 20, lines 60-64, the schema mapping language will be described in the form of a visual representation, specifically, one which uses symbols or icons (see, Table 1, col. 21) to represent the elements used to define a schema).

With respect to dependent claim 3, Dingman further teaches wherein the identified data entry limitation corresponds to a minimum number of required entries (cardinality for an element is expressed by using a range of non-negative integer values to specify the minimum and maximum number of times the element may occur. The one exception is when the upper bound is unlimited. In the example shown above, the field called AddressLine1 can occur a minimum of one time and a maximum of one time).

With respect to dependent claim 4, Dingman further teaches wherein the data entry limitation corresponds to a maximum number of entries allowed for the group (cardinality for an element is expressed by using a range of non-negative integer values to specify the minimum and maximum number of times the element may occur. The one exception is when the upper bound is unlimited. In the example shown above, the field called AddressLine1 can occur a minimum of one time and a maximum of one time).
generating validation code corresponding to the generated set of two or more input elements (Table 5 provides a list of exemplary transformation events, which may be generated at the beginning or end of the transformation process…The ErrorFound event is triggered if an error condition is detected during the execution of the transformation process. Error events can be trapped with the Event-Condition-Action (ECA) rules for a control link or with the transformation level ECA rules).

With respect to dependent claim 6, Dingman further teaches combining the generated validation code for the generated group of two or more input fields with additional validation logic (ErrorFound Triggered if an error condition is detected during execution of the transformation process. Error events can be trapped with the ECA rules for a control link, or with the transformation level ECA rules).

With respect to dependent claim 7, Dingman further teaches the validation code includes one or more validations of data value constraints; and each data value constraint of the one or more data value constraints indicates a condition that at least one input element must satisfy (    In the first control link, an ECA rule is triggered for every instance of sRecord1 using the RecordStarted event type (described in Table 6 below). The condition for this rule is FieldAt("/Source/sRecord1/sField1")>1000. Whenever the condition is true, the link functions to output the record as an instance of tRecord1, and whenever the condition is false the record is output to the Reject target. The second control link defines an ECA 

Regarding claims 8-20; the instant claims recite substantially same limitations as the above-rejected claims 1-7 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noda [US 20090024667 A1] discloses the information processing device, file data merging method, file naming method, and file data output method.
Mushkatblat [US 10915664 B2] discloses the Data masking systems and methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

SOHEILA G DAVANLOU
Examiner
Art Unit 2153